 


109 HR 519 IH: Permanent Sales Tax Deduction Act of 2005
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 519 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Brady of Texas (for himself, Mr. Baird, Mr. DeLay, Ms. Berkley, Mrs. Blackburn, Mrs. Cubin, Mr. Ford, Mr. Sam Johnson of Texas, Mr. Shaw, Mr. Wamp, Mr. Gene Green of Texas, Mr. Gordon, Mr. Hastings of Washington, Ms. Ginny Brown-Waite of Florida, Mr. Davis of Tennessee, Ms. Harris, Mr. Boyd, Mr. McCaul of Texas, Mr. Burgess, Ms. Herseth, Mr. Hall, Mr. Bonilla, Mr. Inslee, Mr. Feeney, Ms. Granger, Mr. Reyes, Mr. Stearns, Mr. Barton of Texas, Mr. Jenkins, Mr. Carter, Mr. Sessions, Ms. Eddie Bernice Johnson of Texas, Mr. Gibbons, Mr. Duncan, Ms. Corrine Brown of Florida, Mr. Smith of Texas, Mr. Culberson, Miss McMorris, Mr. Paul, Mr. Neugebauer, Mr. Edwards, Mr. Gohmert, Mr. Marchant, Mr. Poe, Ms. Jackson-Lee of Texas, Mr. Cooper, Mr. Putnam, Mr. Foley, Mr. Hastings of Florida, Mr. Gonzalez, Mr. Miller of Florida, Mr. Dicks, Mr. Mack, Mr. Hensarling, Mr. Larsen of Washington, Mr. Crenshaw, Mr. Ortiz, Mr. Cuellar, Mr. Al Green of Texas, and Mr. Keller) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make the allowance of the deduction of State and local general sales taxes in lieu of State and local income taxes permanent. 
 
 
1.Short titleThis Act may be cited as the Permanent Sales Tax Deduction Act of 2005.  
2.Deduction of State and local sales taxes made permanentParagraph (5) of section 164(b) of the Internal Revenue Code of 1986 is amended by striking subparagraph (I). 
 
